       Case 1:20-cv-03825-MMB Document 48      Filed 07/15/21   Page 1 of 2




       UNITED STATES COURT OF INTERNATIONAL TRADE

 NORTH AMERICAN INTERPIPE,
 INC.,
                                             Ct. No. 20-03825
      Plaintiff,
 v.                                          Before: M. Miller Baker, Judge
 UNITED STATES,
      Defendant.

                                   ORDER

      The court has received the government’s motion (ECF 47) for a voluntary

remand and to stay its deadline for responding to Plaintiff’s motion to compel

discovery (ECF 37). It is hereby ORDERED as follows:

      1.    The government’s obligation to respond to Plaintiff’s motion to

compel discovery is stayed until the court rules upon the government’s motion

for a voluntary remand. If the court denies the remand motion, the government

is to file its response to the motion to compel within 21 days of such order.

      2.    The court previously ordered (ECF 41) the parties to file a joint

status report and proposed briefing schedule no later than July 16, 2021. In

view of the pending motion for voluntary remand, the court hereby stays the

parties’ obligation to make such a filing until the court rules upon the remand

motion. If the court denies the remand motion, the parties are to file a joint

status report and proposed briefing schedule within 21 days of such order.

      3.    The parties’ Rule 56.1 briefing will cite to administrative record

materials included in a joint appendix.
             Case 1:20-cv-03825-MMB Document 48                              Filed 07/15/21           Page 2 of 2




           4.        Preparation of the joint appendix and determination of its contents

will be governed by the chambers-specific instructions set forth on the court’s

website applicable to cases filed under 28 U.S.C. § 1581(c).1

           5.        Counsel are to review the joint appendix instructions and decide

which appendix preparation method to use. The joint status report is to advise

the court which method the parties select and the proposed briefing schedule

should incorporate the appropriate deadlines relevant to the selected method.

Dated:               July 15, 2021                                               /s/ M. Miller Baker
                     New York, New York                                          M. Miller Baker, Judge




1   https://www.cit.uscourtsgov/sites/cit/files/Joint%20Appendix%20Preparation%20in%20Cases%20Assigned%20to%20Judge%20Baker.pdf.



                                                                 2
